Per Curiam.

In view of the finding by the court below, which is amply supported by the record, that defendant’s liability for printing costs had been established, the judgment dismissing the complaint because of deficiencies in proof as to the extent of plaintiffs damages should not be permitted to stand and plaintiff should be afforded the opportunity to supply the necessary proof on that issue. (See Haas v Wertheim, 266 App Div 672; Frenchman & Sweet v Philco Discount Corp., 21 AD2d 180; CPLR 5522.)
Judgment entered September 9, 1975 (Blyn, J.) reversed, without costs, judgment is directed in favor of plaintiff against defendant on the issue of liability and the matter is remitted to the trial court for a new trial on the issue of damages.
Concur: Markowitz, P. J., Hughes and Riccobono, JJ.